558 F.2d 327
UNITED STATES of America, Plaintiff-Appellee,v.John L. WARREN, Jr., David Defina, Des E. Shick and ThomasA. Warren, Defendants-Appellants.
No. 75-4368.
United States Court of Appeals,Fifth Circuit.
Aug. 5, 1977.

Michael Tarre, Daniel S. Pearson (Court-appointed), Miami, Fla., for John Warren.
Sky E. Smith, Miami, Fla.  (Court-appointed), for Defina.
Alan Medof, Miami, Fla.  (Court-appointed), for Shick.
Stewart E. Parsons, Tallahassee, Fla.  (Court-appointed), for Thomas Warren.
Robert W. Rust, U. S. Atty., James L. Whitten, Asst. U. S. Atty., Miami, Fla., for plaintiff-appellee.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion April 7, 1977, 5 Cir., 1977, 550 F.2d 219)
Before BROWN, Chief Judge, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, MORGAN, CLARK, RONEY, GEE, TJOFLAT, HILL and FAY, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application of the United States for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause as to appellants John L. Warren, Jr. and Thomas A. Warren shall be reheard by the court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.